       Case 2:20-cv-00190-SMV-CG Document 22 Filed 08/04/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

             Plaintiff,
v.                                                         CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

             Defendants.

               ORDER RESETTING TELEPHONIC MOTION HEARING

      THIS MATTER is before the Court upon communication from counsel. IT IS

HEREBY ORDERED that the telephonic Motion hearing is rescheduled for Thursday,

August 13, 2020, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
